Citation Nr: 1022706	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  03-22 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for major depressive 
disorder secondary to temporomandibular joint (TMJ) disorder.

2.  Entitlement to a compensable disability rating for scar, 
laceration of the tongue.

3.  Entitlement to an initial increased rating for 
posttraumatic headaches, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to May 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in June 2003 and July 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston Texas.

In August 2008, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the Houston, Texas RO.  
A transcript of the hearing is of record.

In December 2008, the Board remanded the issues of 
entitlement to an increased rating for scar, laceration of 
the tongue and posttraumatic headaches to the RO.  After 
accomplishing the requested action to the extent possible 
with respect to the issue of entitlement to service 
connection for posttraumatic headaches, the RO continued the 
denial of the claim (as reflected in the December 2009 
supplemental statement of the case (SSOC)) and returned this 
matter to the Board for further appellate consideration.  
Unfortunately, for the reasons discussed below, the Board 
finds that there has not been substantial compliance with the 
remand directives regarding the Veteran's increased rating 
claim for scar, laceration of the tongue and that it may not 
proceed with a decision regarding that issue at this time.  
See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran appealed the Board's December 2008 decision 
denying the Veteran's service connection claims for fracture 
of the left clavicle, dementia due to head trauma, increased 
rating for TMJ articulation and scars laceration of the scalp 
and right ear to the United States Court of Appeals for 
Veterans Claims (Court).  In November 2009, the Veteran's 
attorney and a representative of the VA Office of General 
Counsel, on behalf of the Secretary, filed a Joint Motion for 
Partial Remand (JMR).  In a November 2009 Order, the Court 
granted the motion and remanded the issues of entitlement to 
service connection for fracture of the left clavicle, 
dementia due to head trauma, major depressive disorder and an 
increased rating for service-connected TMJ articulation to 
the Board for action consistent with the Joint Motion.  The 
Court dismissed the issue of an increased rating for 
laceration of the scalp.

The Board observes that the JMR noted that the Veteran 
withdrew his appeal for entitlement to service connection for 
fracture of the left clavicle and dementia due to head trauma 
and entitlement to an increased rating for service-connected 
TMJ articulation.  (The Court's Order specifically 
incorporated by reference the "instructions" contained in 
the joint motion.)  Accordingly, these issues are no longer 
on appeal.

The issues of entitlement to service connection for a major 
depressive disorder and entitlement to compensable disability 
rating for scar, laceration of the tongue are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the Department of Veterans Affairs Regional Office.


FINDING OF FACT

The Veteran's service-connected posttraumatic headaches are 
manifested by frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

The schedular criteria for a 50 percent disability rating for 
service-connected posttraumatic headaches have been met for 
the entire period of the appeal.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Board notes that a June 2003 rating decision granted the 
Veteran's claim of entitlement to service connection for 
posttraumatic headaches; therefore, this claim is now 
substantiated.  As such, the Veteran's filing of an appeal as 
to this determination does not trigger additional notice 
obligations under 38 U.S.C.A. § 5103(a).  Where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been substantiated; thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  
Thus, no further notice is required for the initial higher 
rating for posttraumatic headaches and the Board finds no 
evidence of prejudicial error in proceeding with final 
appellate consideration of the Veteran's claim at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Regarding VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of 
the Veteran's claim and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The 
claims file contains the Veteran's service treatment records, 
VA treatment records and VA neurological examination reports 
dated in February 2003 and October 2005 for posttraumatic 
headaches and a transcript of the August 2008 Board hearing.

The February 2003 and October 2005 VA examination reports 
reflect that the examiners conducted a review of the 
Veteran's claims file in addition to obtaining an oral 
history and an evaluation of the Veteran.  The examiners 
documented in detail the claimed symptoms and the effect 
those symptoms have on his ability to function.  Accordingly, 
the Board concludes that the examinations are adequate for 
rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007) (VA must ensure that any VA examination undertaken 
during an appeal is adequate for rating purposes).

In addition, as noted above, the issue of an increased rating 
for posttraumatic headaches was previously remanded in April 
2008 in order to inform the Veteran that the regulations for 
traumatic brain injury changed during his appeal and he may 
request to have his posttraumatic headaches evaluated under 
the new criteria. The RO sent a letter with the requested 
information in March 2009.  Thus, the Board finds that there 
has been substantial compliance with the December 2008 remand 
directive. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has carefully reviewed the record and has 
determined that there is no indication in the file that there 
are additional relevant records that have not yet been 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been developed properly and sufficiently 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to his claim. 

II.  Merits of the Claim for an Increased Rating

The Veteran filed a claim for entitlement to service 
connection for headaches secondary to service-connected TMJ 
dysfunction in October 2002.  The RO granted service 
connection for posttraumatic headaches with an evaluation of 
10 percent disabling in June 2003.  The Veteran disagreed 
with the rating evaluation and filed a timely substantive 
appeal in July 2003.  

The Veteran's posttraumatic headaches are currently evaluated 
as 10 percent disabling under 38 C.F.R. §§ 4.124a, 4.129, 
4.130, Diagnostic Codes 8045 and 9304.  Residuals of a head 
injury are rated under Diagnostic Code 8045.  
The Board notes that the VA Rating Schedule which addresses 
organic diseases of the central nervous system, residuals of 
traumatic brain injury (TBI), was revised effective October 
23, 2008.  See 73 Fed. Reg. 54693 (September 23, 2008).  The 
old criteria will apply to applications received by VA before 
that date.  However, a Veteran whose residuals of TBI under a 
prior version of 38 C.F.R. §4.124a, Diagnostic Code 8045 are 
permitted to request a review under the new criteria.  As the 
new regulation was promulgated during the pendency of this 
appeal, the Board remanded the claim to provide the Veteran 
with an opportunity to request that his posttraumatic 
headaches be evaluated using the new criteria.  The RO sent a 
letter to the Veteran in March 2009 informing him that he may 
request to be rated under the new criteria.  The Veteran did 
not respond to the letter.  As the claim predates the 
regulatory change and the Veteran did not request a review 
under the new criteria, the Veteran will be evaluated under 
the old criteria.

Under Diagnostic Code 8045, pertaining to brain disease due 
to trauma, purely neurologic disabilities are to be rated 
under the diagnostic codes specifically dealing with such 
disabilities.  38 C.F.R. § 4.124a, Diagnostic Code 8045 
(2008).  
 Purely subjective complaints such as headaches, dizziness, 
insomnia, etc., recognized as symptomatic of brain trauma, 
will be rated 10 percent and no more under Diagnostic Code 
9304.  Id.  Ratings in excess of 10 percent for brain disease 
due to trauma under diagnostic code 9304 are not assignable 
in the absence of a diagnosis of multi-infarct dementia 
associated with brain trauma.  Id.  

The Board finds that the preponderance of the evidence is 
against an evaluation in excess of 10 percent under 
Diagnostic Code 8045 (2008).  This particular code provision 
makes clear that subjective symptoms such as those described 
by the Veteran are entitled to a maximum 10 percent 
evaluation.  An evaluation in excess of 10 percent under 
Diagnostic Code 8045 requires a diagnosis of multi-infarct 
dementia associated with brain trauma.  The evidence of 
record shows t hat the Veteran has not been diagnosed with 
multi-infarct dementia associated with brain trauma.  
Accordingly, the Veteran is not entitled to an evaluation in 
excess of 10 percent under Diagnostic Code 8045.

Nonetheless, the Board has considered the applicability of 
other diagnostic codes in this case.  In this regard, a VA 
neurological examination in October 2005, discussed in more 
detail below, revealed that the Veteran's headaches are 
vascular in nature.  A vascular headache is a "type of 
headache, based on proposed etiology, involving abnormal 
functioning of the blood vessels or vascular system of the 
brain" and migraine headaches are included in this 
classification.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 836 
(31st Ed. 2007).  Accordingly, the Board concludes that the 
manifestations of the Veteran's posttraumatic headaches are 
analogous to migraine headaches.  Therefore, the Board will 
also analyze the Veteran's claim for a disability evaluation 
in excess of 10 percent under 38 C.F.R. § 4.124a, Diagnostic 
Code 8100 (2009) for migraine headaches.

Under Diagnostic Code 8100, migraine headaches with 
characteristic prostrating attacks occurring on an average 
once a month over the last several months are rated 30 
percent disabling.  Migraine headaches with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability are rated 50 percent 
disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

The rating criteria do not define "prostrating;" nor has the 
Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in 
which the Court quotes Diagnostic Code 8100 verbatim but does 
not specifically address the matter of what is a prostrating 
attack.).  By way of reference, the Board notes that 
according to MIRRIAM WEBSTER'S COLLEGIATE DICTIONARY 999 
(11th Ed. 2007), "prostration" is defined as "complete 
physical or mental exhaustion."  A very similar definition 
is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 
(31st Ed. 2007), in which "prostration" is defined as 
"extreme exhaustion or powerlessness."

The Veteran underwent a VA neurological examination for 
headaches in February 2003.  The Veteran reported that he had 
localized headaches to the right temporal area over the 
temporalis muscle since approximately two months after 
discharge.  He told the examiner that the pain is 
characterized as tension or cramping of the temporalis muscle 
that is severe in intensity.  The headaches are accompanied 
by occasional nausea, dizziness, photophobia, and 
phonophobia.  The headaches are extremely exhausting and 
severely functionally disabling lasting from approximately 
two to twenty four hours and occur approximately three or 
four times a month.  The Veteran states the intensity of the 
headaches fluctuates.  Although the headaches usually resolve 
within an hour, he requires at least two to three days to 
regain strength in order to return to work.  The Veteran 
reported that he works as a real estate appraiser and he had 
to take several days off work in the past six months due to 
headaches.  The examiner noted that upon examination there 
was a mild spasm of the right temporalis muscle and 
limitation of the jaw opening.  He provided the opinion that 
the Veteran's headaches are intractable and the headaches 
only respond to opioid medications.  The examiner also noted 
that the Veteran reported that the headaches were severe.  
Therefore, the examiner provided the opinion that the 
headaches were extremely functionally disabling and have had 
significant financial impact along with significant 
impairment of the Veteran's quality of life.  

The Veteran underwent another VA neurological examination for 
his posttraumatic headaches in October 2005.  The Veteran 
described the pain has cramps or tension involving the 
temporal muscle.  He asserted that the intensity of the 
headaches was severe, 9 or 10 out of 10 and the headaches are 
extremely exhausting and disabling.  The Veteran reported 
that the headaches are accompanied by nausea, occasional 
dizziness, photophobia, and phonophobia.  The Veteran also 
told the examiner that the duration of the headaches range 
from one to twenty-four hours, however, most last from one to 
two hours and the headache frequency is about four to five 
times a month.  The headaches are generally triggered or 
aggravated by chewing and excessive talking.  He takes extra 
strength Tylenol to manage his headaches and TMJ pain.  The 
examination revealed tenderness over the right TMJ.  A mild 
spasm of the right temporalis muscle was palpated.  The 
examiner reported that the Veteran had been suffering from 
chronic TMJ dysfunction and ipsilateral headaches since a 
motor vehicle accident during active military service.  He 
noted that the headaches have vascular characteristics but 
are centered over the right TMJ and are strongly linked to 
the TMJ pain and dysfunction.  

During the travel Board hearing in August 2008, the Veteran 
asserted that the frequency of his headaches varies from week 
to week, but usually he will get headaches a few times a 
week.  In addition, he reported that he currently had a 
headache that had started approximately five days ago.  The 
Veteran stated that he was currently unemployed and he had a 
history of difficulties with employment due to missing work 
for his headaches.  Furthermore, the Veteran provided lay 
statements from his family and two ex-wives that attested to 
his severe headaches and how the headaches had negatively 
impacted his employment.

After a careful review of the record, the Board finds that 
the Veteran's service-connected headaches more closely 
approximate a 50 percent disability evaluation under 
Diagnostic Code 8100.  His headaches have been described as 
very frequent and severe from the date of his claim for 
service connection.  There is also evidence throughout the 
appeal period that the Veteran's service-connected headaches 
have resulted in regular periods of prostrating attacks.  
Furthermore, the evidence shows that the Veteran's headaches 
have interfered with past employment and has made it 
difficult for him to find current employment.  Therefore, the 
Board concludes that the criteria for a 50 percent disability 
rating have been met from the date of the claim for service 
connection.  This is the highest rating provided under 
schedular criteria for rating migraine headaches.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three 
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and it is found inadequate, 
the Board must determine whether the claimant's disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

In this case, the evidence does not show such an exceptional 
disability picture that the available schedular evaluation 
for posttraumatic headaches is inadequate.  A comparison 
between the level of severity and symptomatology of the 
Veteran's posttraumatic headaches with the established 
criteria found in the rating schedule for migraine headaches 
shows that the rating criteria reasonably describes the 
Veteran's disability level and symptomatology.  The Board 
recognizes that the Veteran is currently unemployed and his 
migraines have a significant impact on his employment.  
However, the assigned 50 percent rating, which is the maximum 
schedular evaluation allowed for migraine headaches, 
contemplates significant industrial impairment.  The evidence 
of record  does not show that the Veteran's posttraumatic 
headaches have resulted in marked interference with 
employment that is not already contemplated in the rating 
criteria.  In addition, the evidence reveals that his 
posttraumatic headaches have not necessitated any frequent 
periods of hospitalization or have otherwise rendered 
impracticable the application of the regular schedular 
standards.  Under these circumstances, and in the absence of 
factors suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).

ORDER

Entitlement to an initial 50 percent disability rating for 
posttraumatic headaches due to head trauma, but no higher, 
for the entire appeals period is granted.


REMAND

After a review of the record, the Board concludes a remand is 
necessary for further development of the remaining issues on 
appeal prior to adjudication of the claims.

In the October 2009 Joint Motion for Partial Remand, the 
parties agreed that a remand was required to meet VA's duty 
to assist the Veteran under 38 U.S.C.A. § 5103A and its 
implementing regulation, 38 C.F.R. § 3.159(c) regarding the 
Veteran's service connection claim for major depressive 
disorder secondary to his TMJ disorder.  Specifically, the 
parties determined that the November 2003 VA examination was 
inadequate for rating purposes.  The examiner provided the 
opinion that "from all perspectives major depression seems 
to be an independent diagnosis even though his injury might 
have exacerbated it."  This statement opens up the 
possibility of aggravation, but is too speculative to have 
probative value.  The joint parties noted that a VA 
examination report is not sufficient where it is speculative.  
Therefore, the claim should be remanded for an examiner to 
provide an opinion as to whether it is at least as likely as 
not that the Veteran's current depression was aggravated by 
his TMJ disorder.  

In December 2008, the Board remanded the issue of entitlement 
to a compensable disability rating for scar of the tongue for 
a VA examination.  The examiner was requested to note whether 
there was any speech impairment as a result of scar.  The 
Board notes that the VA examiner in March 2009 observed that 
the Veteran's speech appeared to be unaffected; however, he 
recommended that the Veteran should be evaluated by a speech 
therapist.  The record shows that the effects of the 
Veteran's scar on his speech were not evaluated by a speech 
therapist.  Accordingly, the Board concludes that the VA 
examination conducted in February 2009 is not adequate to 
rate the Veteran's scar of the tongue and a remand is 
necessary to comply with the previous remand directive.  See 
Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Court 
or the Board confers on the claimant, as a matter of law, the 
right to compliance with the remand orders).  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
psychiatric examination.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is 
requested to review all pertinent 
records associated with the claims file 
and offer an opinion as to whether the 
Veteran's major depressive disorder is 
at least as likely as not (i.e., a 50 
percent or greater probability) 
aggravated by his service-connected TMJ 
disorder.  

The examiner should provide a complete 
rationale for all conclusions reached.  
In providing a rationale for the 
opinion on aggravation, please consider 
and discuss the VA examiner's opinion 
in a November 2003 addendum that the 
Veteran's TMJ may have exacerbated his 
depression.  

Please send the claims folder to the 
examiner for review in conjunction with 
the examination.

2.	Schedule the Veteran for a VA 
examination with a speech therapist to 
determine the nature and current level 
of severity of his service-connected 
scar, laceration of the tongue.  The 
examiner should discuss whether the 
Veteran has marked speech impairment 
due to the scar.  The claims file must 
be made available to the examiner.  A 
complete rationale for all opinions 
expressed must be provided.  

3.	Upon completion of the foregoing, the 
RO should readjudicate the Veteran's 
claims of entitlement to service 
connection for major depressive 
disorder and entitlement to a 
compensable rating for scar of the 
tongue, based on a review of the entire 
evidentiary record.  If the benefits 
sought on appeal remains denied, the RO 
should provide the Veteran and his 
representative with a supplemental 
statement of the case and the 
opportunity to respond thereto.  
Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


